FILED
                            NOT FOR PUBLICATION
                                                                           AUG 12 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

BEATRICE ORKIN GOTTLIEB, on                      No. 13-56227
behalf of herself and others similarly
situated,                                        D.C. No. 2:11-cv-02203-GHK-
                                                 VBK
              Plaintiff - Appellee,

 v.                                              MEMORANDUM*

CONSECO SENIOR HEALTH
INSURANCE COMPANY, DBA Senior
Health Insurance Company of
Pennsylvania and SHIP SENIOR
HEALTH INSURANCE COMPANY,
DBA Senior Health Insurance Company of
Pennsylvania,

              Defendants,

  and

SENIOR HEALTH INSURANCE
COMPANY OF PENNSYLVANIA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                        for the Central District of California
                   Victor B. Kenton, Magistrate Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          -2-


                         Argued and Submitted August 4, 2015
                                 Pasadena, California

Before: D.W. NELSON, SILVERMAN and WARDLAW, Circuit Judges.

      Senior Health Insurance Company of Pennsylvania (“SHIP”) appeals the

district court’s award of attorneys’ fees under California Code of Civil Procedure §

1021.5 to Beatrice Orkin Gottlieb. We have jurisdiction to review the district

court’s final order under 28 U.S.C. § 1291. Reviewing the award for an abuse of

discretion, Fischel v. Equitable Life Assur. Soc’y of U.S., 307 F.3d 997, 1005 (9th

Cir. 2002), we affirm.

      Gottlieb, a California resident, brought a nationwide class action against

SHIP in California, seeking rescission of an improper endorsement that had been

issued to her and other policyholders. Given SHIP’s contacts in California and

California’s strong interest in the litigation the application of § 1021.5, California’s

private attorney general fee-shifting statute, to Gottlieb’s request for attorneys’ fees

from SHIP under such circumstances hardly was an extraterritorial application of

the law, nor did it violate SHIP’s due process rights. See Shutts v. Phillips

Petroleum Co., 472 U.S. 797, 821-822 (1985).

      Furthermore, Gottlieb’s suit satisfies each requirement under § 1021.5. As

the district court found, Gottlieb’s suit helped spur SHIP to rescind the offending
                                          -3-
endorsement, and she succeeded, via final settlement, in gaining an injunction

requiring SHIP to extend its practices in three states to the rest of the country. The

district court thus properly concluded that Gottlieb was a “successful party,” both

based on the injunction she obtained, and because she “notif[ied] [SHIP] of [her]

grievances and proposed remedies and [gave] [SHIP] the opportunity to meet [her]

demands within a reasonable time,” such that her efforts to secure the rescission of

the endorsement made her a “catalyst.” Graham v. DaimlerChrysler Corp., 34 Cal.

4th 553, 577 (Cal. 2004), as modified (Jan. 12, 2005).1 Further, the district court

did not abuse its discretion in concluding that between the rescission and the later

injunction, Gottlieb’s suit provided a significant benefit to a large class of persons.

Finally, SHIP did not specifically argue to the district court that the award did not

satisfy the element of § 1021.5 requiring that “the necessity and financial burden of

private enforcement . . . [be] such as to make the award appropriate,” and so has

waived that argument on appeal. See Hillis v. Heineman, 626 F.3d 1014, 1019 (9th

Cir. 2010).




      1
       In coming to this conclusion, the court relies on the version of Graham in
the California Reports, rather than on Westlaw’s Pacific Reporter version, which
apparently does not include modifications made after the decision’s original
publication.
                                           -4-
      The district court also did not abuse its discretion in awarding Gottlieb the

full amount of attorneys’ fees she sought. The record reflects that her attorneys

successfully pursued a fairly complex class action case, which resulted in SHIP

rescinding the endorsement and the district court entering an injunction that

required SHIP to expand an insured-friendly policy interpretation to the whole

country. The time expended and number of attorneys staffed for court appearances

and depositions was hardly unreasonable in bringing such an effort to a successful

end. Nor, as the district court properly found, were Gottlieb’s attorneys required to

segregate their billing on her individual claims from that in the class action.

Although “[a] court may legitimately restrict the award to only that portion of the

attorneys’ efforts that furthered the litigation of issues of public importance,” such

restriction is nowhere required, and Gottlieb’s individual claims, and her role as

class representative, were sufficiently tied up with the rest of the litigation that

such segregation would have been impracticable. In re Conservatorship of

Whitley, 50 Cal. 4th 1206, 1226 (2010) (emphasis added).

      AFFIRMED.